The opinion of the court was delivered by
Wilson, J.
This is an appeal from the judgment of the probate court upon the report of the commissioners on the estate of James McDaniels. It appears that the plaintiff filed in the county court his declaration claiming against the estate abalance on book accounts, and also claiming under the common counts in assumpsit. The cause was, by consent of the parties, referred under a general rule of reference, and was heard in the county court upon general exceptions to the report of the referees. The exceptions to the report upon which the case was heard and decided by the county court, are as follows : “ and now the defendant comes and excepts to the report of the referees in the above entitled cause, for reasons apparent in said report.” It is objected by the plaintiff that several of the questions which have been raised in the argument by the defendant’s counsel *343are not properly before this court for revision, because it does not appear that they were raised and decided by the referees, or by the county court. It is well settled that where the action comes into the supreme court by exceptions, no questions can be'revised, except questions of law, arising either upo^ the facts reported by the auditor or referee, or found and placed upon the record by the court, Putnam v. Dutton, 8 Vt. 396; Clark v. Whipple, 12 Vt. 483. The fact that questions were raised in the county court is riot sufficient to bring those questions regularly before this court for revision, unless the facts upon which the exceptions rest be found and placed upon the record. Vilas v. Downer, 21 Vt. 419. It appears that the parties, after the cause was referred, stipulated in writing, that on the hearing of the cause before the referees the claims of the administrator against the plaintiff for money paid to the plaintiff by the persons named in the stipulation, and all claims of the plaintiff mentioned in his specification against the administrator for money paid for the benefit of the estate, whether the claims accrued before or after the decease of James McDaniels, might be heard and determined by the referees. It is urged by the defendant’s counsel that the referees had no authority, under the rule, to consider any claim which arose after the death of McDaniels. No question is made but that the plaintiff’s declaration is broad enough to embrace all claims and causes of action existing between parties which could be tried by the county court upon appeal from the decision of the commissioners. The case of Harwood v. Boardman, 38 Vt., was an appeal by award from the decree of the probate court allowing the guardian’s account. In that case the cause was, by consent of the parties, referred by the county court. It appeared that a portion of the guardian’s account accrued after the cause was referred, but the court held that the referee should have adjusted all charges due and payable at the time of the trial, notwithstanding a portion of the' account accrued after the cause was referred. This has long been the practice in this state in the action on book account. The mere' fact that an item of account accrued after the death of McDaniels, would not show a want of authority in the referees to consider such item, and if they found it was a claim properly between the parties *344to the suit, and that it accrued under circumstances which required them to adjust it, they would unquestionably have the right to do so. As to the claims against the estate, it does not appear that the parties agreed the referees might consider any claim which had not been .presented to the commissioner^and passed upon by them, nor does it appear that the parties agreed the referees might consider or adjust any claim in favor of the plaintiff which, upon the evidence, would not be a proper subject for adjudication before the commissioners and by the county court íd this action if the cause had not been referred. As to the plaintiff’s claims, the stipulation provides merely that all claims of the plaintiff against the administrator for money paid for the benefit of the estate, whether paid before or after the decease of James McDaniels, might be adjusted by the referees. It will be seen that the stipulation limits the action of the referees to such payments as were made for the benefit of the estate. We find in the plaintiff’s specification, under date of August 18th, 1859, a charge against the estate of $18. for taxes ; under date of September 10th, 1859, an item against the estate of $134.80 for taxes, and under date of 1860, an item of $25.00 cash, but it does not appear whether these transactions occurred before or after the decease of McDaniels. The property of the estate was unquestionably liable for the payment of the taxes in full before the payment of the ordinary debts against the estate. .The report does not show when the taxes were assessed, it does not show the situation of the estate, nor the circumstances under which the plaintiff paid them, if he ever made such payment, and whether these items were within the rule does not appear ; hence it is not necessary in deciding the case, to suppose a state of facts which would justify the referees in allowing these items, notwithstanding they accrued after the decease of McDaniels, because the report does not show that any claim in favor of the plaintiff which accrued after the death of James, was adjusted by the referees. The stipulation provided that the referees might adjust the claim of the administrator against the plaintiff for money paid to the plaintiff by Oliver and Samuel C. Wheeler, and the report shows the referees did allow to the estate the interest which had been received by the plaintiff on the notes referred to. But the report does not *345show whether the notes came into the hands of the plaintiff before of after the death of James McDaniels ; nor does it show the circumstances under which the plaintiff received the notes ; nor the purpose for which he received them; nor the time, with reference to the death of McDaniels, the plaintiff received the interest, consequently we can not say it was not a legitimate offset to the plaintiff’s claims against the estate, even without any agreement of the parties. It is urged by the defendant’s counsel that the allowance of claims, which accrued subsequent to the death of McDaniels, might absorb his estate, to the loss of the other creditors and heirs. No question is made that the plaintiff’s claims, against which the interest was allowed, were claims which the estate was liable to pay, and it is true that the amount which the plaintiff, without the application of the interest, would be entitled to recover, is diminished to the exten t of the interest, and judgment against the estate is for the balance only. The other creditors could not complain, unless the estate should turn out insolvent, and as to the solvency of the estate it is not even pretended by the defendant that the estate is not sufficient to pay all just debts against it. As to the heirs, they can have no just ground of complaint, because, before any decree of distribution of the estate can be made among the'heirs, all just claims against the estate must be paid in fall. It is not apparent how they could be prejudiced by the mode of payment; or, in different language, it can make no difference with the heirs whether a claim in favor of the estate be collected by the administrator of a creditor of the estate, and then paid back to such creditor on a claim he holds against the estate, or be offset to such claim, and the balance be paid to him in money. It is claimed by the defendant that the referees exceeded their authority in making an award for the return of the Wheeler notes. This objection, we think, is not supported by the facts reported by the referees. The referees say: “ we find that the three notes of O. and S. Wheeler, which are charged in the defendant’s specification at $5,000., belong to the estate of James McDaniels.” The referees then add, “ and by the consent and agreement of the parties, we have caused them (the notes) to be delivered to the administrator of James McDaniels.” Whether the notes were the property of the *346plaintiff or the estate, was a question for the referees to decide, and they found the notes were the property of the estate. It appears the parties were satisfied with the decision in respect to the ownership of the notes, and it was the duty of the plaintiff to deliver them, and he did deliver them to the administrator. What the referees say they said or did about the delivery of the notes, is of no more importance than if they had said they advised the parties in respect to the delivery of the notes. It clearly appears from the report that the notes were delivered in pursuance of the agreement of the parties, and not by order of the referees. It is urged by the defendant that in a reference of this character, as in a report of an auditor, the items allowed, and those disallowed, should be stated in the report. This would not be required of a referee unless some question was raised before himfin respect to items allowed or disallowed, of which the party desired to avail himself on the hearing upon the report. But the defendant can not avail himself of this objection, beeause it does not appear that he requested the referees to state in their report the items allowed or those disallowed, and it not appearing that the defendant requested the county court to recommit the report for amendment in the particular mentioned, we conclude he did not consider it important for the interest of the estate that any such amendment should be made.
We find no error in the proceedings of the county court, and their judgment is affirmed.